Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO SUBSCRIPTION AND INVESTMENT AGREEMENT

THIS FIRST AMENDMENT TO SUBSCRIPTION AND INVESTMENT AGREEMENT (this “First
Amendment”) is entered into as of the 23rd day of December, 2014, by and between
Sorrento Therapeutics, Inc., a Delaware corporation (the “Purchaser”) and
Conkwest, Inc., a Delaware corporation (the “Company”).

WHEREAS, each party hereto is a party to that certain Subscription and
Investment Agreement dated as of December 18, 2014 (the “Investment Agreement”);
and

WHEREAS, the parties desire to amend the Investment Agreement in accordance with
Section 5.5 thereof.

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, the parties agree as follows:

1. Capitalized Terms. Unless otherwise defined in this First Amendment, all
capitalized terms used herein shall have the meanings ascribed to such terms in
the Investment Agreement. Each of the terms “Additional Purchasers” and
“Purchasers” set forth in the Investment Agreement is hereby deleted and
replaced with the term “Purchaser,” and any references in the Investment
Agreement to any Purchaser shall mean Sorrento Therapeutics, Inc. as the sole
Purchaser under the Investment Agreement. In addition, the following terms are
added to Section 1.1 of the Investment Agreement as defined terms:

“Beneficial Ownership” by a Person of any securities means ownership by any
Person who directly, or indirectly through any contract, agreement, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power, which
includes the power to vote, or to direct, influence or cause the voting, of such
security, and/or (ii) dispositive power, which includes the power to dispose, or
to direct, influence or cause the disposition, of such security; and shall be
interpreted in accordance with the term “beneficial ownership” as defined in
Rule 13d-3 under the Exchange Act, except that irrespective of Rule 13d-3 and
for all purposes of determining Beneficial Ownership under this Agreement, a
Person also shall be deemed to be the Beneficial Owner of all securities which
may be acquired by such Person pursuant to any agreement, arrangement or
understanding or upon the exercise of any conversion rights, preemptive or
subscription rights, exchange rights, or pursuant to any warrants or options, or
otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of 60 days, the satisfaction of any conditions, the occurrence
of any event, or any combination of the foregoing). For further purposes of this
Agreement, a Person shall be deemed to Beneficially Own (i) all securities
Beneficially Owned by its Affiliates (including its officers, directors,
managing members, managers and general partners, as applicable) or any Group of
which such Person or any such Affiliate is or becomes a member, (ii) all
securities that are the subject of any trust, proxy, power of attorney, pooling
arrangement or any other contract, arrangement or device with the purpose or
effect of divesting such



--------------------------------------------------------------------------------

Person’s Beneficial Ownership of such securities or preventing the vesting of
such Beneficial Ownership as part of a plan or scheme to evade the reporting
requirements of Section 13(d) or 13(g) of the Exchange Act, and (iii) all
securities that are the subject of any derivative transaction entered into by
such Person (or any of such Person’s Affiliates), or any derivative security
acquired by such Person (or any of such Person’s Affiliates) which gives such
Person (or any of such Person’s Affiliates) the economic equivalent of ownership
of an amount of or interest in any such securities by reason of the fact that
the value of the derivative is determined by reference to the price or value of
any underlying, referenced or subject security, without regard to whether
(A) such derivative conveys any voting rights in such securities to such Person
(or any of such Person’s Affiliates), (B) such derivative is required to be, or
is capable of being, settled through physical or book-entry delivery of such
securities, or (C) such Person (or any of such Person’s Affiliates) may have
entered into any transaction that hedges the economic effect of such derivative.
In determining the amount of the Common Stock deemed Beneficially Owned by
virtue of the operation of clause (iii) of the immediately preceding sentence,
the subject Person shall be deemed to beneficially own (without duplication) the
amount of Common Stock that is synthetically owned pursuant to such derivative
transactions or such derivative securities. The terms “Beneficially Own” and
“Beneficially Owned” shall have correlative meanings to “Beneficial Ownership.”

“Group” has the meaning assigned to it in Section 13(d)(3) of the Exchange Act.

2. Section 2.1(b). Section 2.1(b) of the Investment Agreement is hereby deleted
in its entirety and shall hereafter be replaced with the following:

Additional Closing. Subject to the satisfaction (or, where legally permissible,
the waiver) of the applicable conditions set forth in Section 2.3 and
Section 4.9 below, solely with respect to the Purchaser that elects on the
signature page hereto to participate in one or more additional closings (each,
an “Additional Closing”), the Purchaser shall purchase such aggregate number of
additional shares of Common Stock as set forth on the signature page with
respect to the following Additional Closings (each, an “Additional Closing
Date”, and together with the Initial Closing Date, each a “Closing Date”), as
applicable: (A) the date of execution of the JV Documents (the “First Additional
Closing Date”) and/or (B) the date and time on which the Company closes its sale
of securities pursuant to that certain Subscription and Investment Agreement,
dated December 23, 2014 (the “Other Investment Agreement”), between the Company
and Cambridge Equities, LP (“Cambridge”), pursuant to which Cambridge agrees to
acquire approximately 40% of the outstanding voting stock of the Company,
calculated on a fully-diluted basis, a copy of which executed agreement has been
provided to the Purchaser (the “Second Additional Closing Date”).”

 

2



--------------------------------------------------------------------------------

3. Section 2.2(e). Section 2.2(e) of the Investment Agreement is hereby deleted
in its entirety and shall hereafter be replaced with the following:

“On or prior to the Second Additional Closing Date, the Company shall deliver or
cause to be delivered to the Purchaser a Common Stock certificate registered in
the name of the Purchaser for a number of shares of Common Stock equal to the
Purchaser’s Subscription Amount divided by $3.4909.”

4. Board Composition; Nominee Directors. The following provision is added to the
Investment Agreement as Section 4.9:

“Notwithstanding any provision of the Joint Development and License Agreement,
dated December 18, 2014, between the Company and the Purchaser, and subject to
the closing (the “Other Closing”) of the purchase and sale of the securities
pursuant to the Other Investment Agreement, immediately prior to the Second
Additional Closing, in accordance with the Company’s certificate of
incorporation and bylaws and applicable provisions of the Delaware General
Corporation Law (“DGCL”), the Company shall use commercially reasonable efforts
to cause the Board of Directors to take appropriate action to (i) amend the
Company’s bylaws to provide that the Board of Directors shall consist of no more
than nine (9) directors and (ii) increase the size of the Board of Directors
such that the Board of Directors shall consist of nine (9) directors. As a
condition to the Second Additional Closing, and effective as of the Second
Additional Closing, in accordance with and subject to the Company’s certificate
of incorporation and bylaws and applicable provisions of the DGCL, the Company
shall use commercially reasonable efforts to cause the Board of Directors to
appoint Henry Ji, Ph.D. to the Board of Directors to fill a vacancy on the Board
of Directors created by such increase in the size of the Board of Directors, to
serve in such capacity until the next annual meeting of stockholders of the
Company or until his successor is duly elected and qualified. For so long as the
Purchaser owns directly and/or through one of its wholly-owned subsidiaries in
excess of 250,000 of the issued and outstanding shares of Common Stock from and
after the date hereof (subject to adjustment for stock splits, stock dividends,
recapitalizations and similar transactions), with respect to each annual or
special meeting of the Company at which directors are to be elected, the Company
shall permit the Purchaser to designate one (1) director who shall be nominated
and recommended for election by the Company’s nominating committee (or if there
is no such nominating committee, the Board of Directors or any other duly
authorized committee thereof) for election to the Board of Directors, provided
that such nomination would not contravene the Company’s certificate of
incorporation and bylaws, the charter of the Company’s nominating committee (as
applicable), the applicable provisions of the DGCL, the Board of Directors’
fiduciary duties to the Company’s stockholders and other constituents, and any
other applicable law. If at any time the Purchaser owns directly and through its
wholly-owned subsidiaries less than 250,000 of the issued and outstanding shares
of Common Stock (subject to adjustment for stock splits, stock dividends,
recapitalizations and similar transactions), the Purchaser’s right to have a
designee nominated or

 

3



--------------------------------------------------------------------------------

appointed to serve as a member of the Board of Directors under this Section 4.9
shall automatically terminate. In the event the Purchaser owns directly and/or
through one of its wholly-owned subsidiaries more than 250,000 of the issued and
outstanding shares of Common Stock (subject to adjustment for stock splits,
stock dividends, recapitalizations and similar transactions) and does not have a
designee serving as a member of the Board of Directors, the Purchaser shall have
the right to designate one individual to attend all meetings of the Board of
Directors as an observer in a non-voting capacity, which designee shall receive
a copy of all materials provided to the members of the Board of Directors at the
same time such materials are provided to the members of the Board of Directors,
subject to customary conflict of interest and confidentiality considerations. As
a condition to a Purchaser director designee’s ability to stand for election,
such Purchaser director designee shall provide to the Company in a timely manner
all information required by Regulation 14A and Schedule 14A under the Exchange
Act as the Company may request with respect to such Purchaser director designee
in a timely manner.”

5. Voting. The following provision is added to the Investment Agreement as
Section 4.10:

“Voting. The Purchaser hereby covenants and agrees, from and after the Initial
Closing Date until such date that the Company consummates a Qualified IPO, as
follows:

(a) At any meeting of the stockholders of the Company, or at any adjournment
thereof, or in any other circumstances upon which a vote, consent, adoption or
other approval (including by written consent solicitation) by the stockholders
of the Company is sought, the Purchaser shall, including by executing a written
consent if requested by the Company (as appropriate), (i) be present, in person
or by proxy, so that all of such shares of Common Stock then Beneficially Owned
by the Purchaser and its Affiliates are counted for the purpose of determining
the presence of a quorum thereat and (ii) vote (or cause to be voted) all of the
shares of Common Stock then Beneficially Owned by the Purchaser and its
Affiliates in favor of, and shall consent to (or cause to be consented to), any
matter, action or transaction that is approved by a majority of the directors
comprising the Board of Directors of the Company and recommended by such
majority of the directors comprising the Board of Directors of the Company for
approval, adoption or ratification by the stockholders of the Company.

(b) At any meeting of the stockholders of the Company or at any adjournment
thereof or in any other circumstances upon which a vote, consent, adoption or
other approval (including by written consent solicitation) is sought, the
Purchaser shall, including by executing a written consent if requested by the
Company (as appropriate), (i) be present, in person or by proxy, so that all of
such shares of Common Stock then Beneficially Owned by the Purchaser and its
Affiliates are counted for the purpose of determining the presence of a quorum
thereat and (ii)

 

4



--------------------------------------------------------------------------------

vote (or cause to be voted) all of the shares of Common Stock then Beneficially
Owned by the Purchaser and its Affiliates against, and shall not consent to (and
shall cause not to be consented to), any of the following (or any contract to
enter into, effect, facilitate or support any of the following): (A) any action,
proposal, agreement or transaction that could result in a breach of any
representation, warranty, covenant, agreement or other obligation of the
Purchaser under this Agreement or (B) any matter, action or transaction that is
not approved by a majority of the directors comprising the Board of Directors of
the Company and recommended by such majority of the directors comprising the
Board of Directors of the Company for approval, adoption or ratification by the
stockholders of the Company.

With respect to paragraphs (a) and (b) of this Section 4.10, any such vote shall
be cast (or written consent shall be given) by the Purchaser in accordance with
such procedures relating thereto under the Company’s certificate of
incorporation and bylaws as currently in effect so as to ensure that it is duly
counted, including for purposes of determining that a quorum is present and for
purposes of recording the results of such vote (or consent).”

6. Subscription Amount of Common Stock at First Additional Closing. The
Subscription Amount of Common Stock at First Additional Closing listed on the
Purchaser’s signature page to the Investment Agreement is hereby amended and
shall hereafter read:

“$7,000,000.00 (or more, if approved in writing by Sorrento Therapeutics, Inc.
and agreed to in writing by Conkwest, Inc.)”.

7. Subscription Amount of Common Stock at Second Additional Closing. The
Subscription Amount of Common Stock at Second Additional Closing listed on the
Purchaser’s signature page to the Investment Agreement is hereby amended and
shall hereafter read:

“$2,000,000.00 (or more, if approved in writing by Sorrento Therapeutics, Inc.
and agreed to in writing by Conkwest, Inc.)”

8. Counterparts. This First Amendment may be executed in two or more
counterparts, each of which shall be an original, but which shall together
constitute one instrument. Delivery of an executed counterpart of a signature
page to this First Amendment by facsimile shall be effective as delivery of an
originally executed counterpart to this Agreement.

9. Effect of First Amendment. Except as set forth in this First Amendment, the
terms and provisions of the Investment Agreement (a) are hereby ratified and
confirmed, and (b) shall be and remain in full force and effect.

10. Miscellaneous. The Miscellaneous provisions of Section 5 of the Investment
Agreement are hereby incorporated herein mutatis mutandis.

BALANCE OF PAGE INTENTIONALLY LEFT BLANK

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date set forth in the first paragraph hereof.

 

CONKWEST, INC. By:  

 

Name:     Barry Simon Title:     President and CEO

First Amendment to Investment Agreement Signature Page



--------------------------------------------------------------------------------

 

SORRENTO THERAPEUTICS, INC. By:  

 

Name:     Henry Ji Title:     President and CEO

First Amendment to Investment Agreement Signature Page